Exhibit 10.1

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this
“Amendment”), dated as of October 27, 2016, is entered into by and among Inland
Residential Properties Trust, Inc., a Maryland corporation (the “Company”),
Inland Residential Operating Partnership, L.P., a Delaware limited partnership
of which the Company is the sole general partner (the “Operating Partnership”),
and Inland Residential Business Manager & Advisor, Inc., an Illinois corporation
(the “Business Manager”). Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings given to such terms in the Amended and
Restated Business Management Agreement, dated as of August 8, 2016 (the
“Business Management Agreement”).

WITNESSETH:

WHEREAS, the Company, the Operating Partnership and the Business Manager desire
to amend the Business Management Agreement to eliminate the provision of
subordinated management performance interests issuable to the Business Manager
by the Operating Partnership.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

1.The definitions of “Class T Shares” and “Class M Unit” in Section 1 of the
Business Management Agreement are hereby deleted in their entirety.

2.Section 7(b) of the Business Management Agreement is hereby deleted in its
entirety.

3.Section 16 of the Business Management Agreement is hereby deleted in its
entirety and the following new Section 16 is substituted in its place:

16. Action Upon Termination; Survival of Certain Provisions. Except as otherwise
set forth in this Agreement, upon termination of this Agreement, the parties
shall have no further liability or obligation hereunder, provided this Section
16 shall survive termination of this Agreement. The Business Manager shall not
be entitled to compensation under this Agreement after the date of termination,
but shall be paid all compensation accruing or accrued to the date of
termination, or which the Business Manager has deferred and then elects to be
paid at the time of termination; provided, that with respect to any Business
Management Fee payable under Section 7(a) of this Agreement for the calendar
quarter in which the termination occurred, the Business Manager shall be paid on
a pro rata basis through the date of termination, based on the number of days
for which the Business Manager served as such under this Agreement.

 

[Remainder of this page intentionally left blank]



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

COMPANY:

 

Inland Residential Properties Trust, Inc.

 

BUSINESS MANAGER:

 

Inland Residential Business Manager &

Advisor, Inc.

            By: /s/ Mitchell A. Sabshon   By: /s/ Roberta S. Matlin Name:
Mitchell A. Sabshon   Name: Roberta S. Matlin Its: Chief Executive Officer  
Its: Vice President                        

OPERATING PARTNERSHIP:

 

Inland Residential Operating Partnership, L.P.

                  By: Inland Residential Properties Trust, Inc.       Its:
General Partner                     By: /s/ David Z. Lichterman         Name:
David Z. Lichterman         Its:

Vice President, Treasurer and

Chief Accounting Officer

     

 

 

 

Signature Page – First Amendment to Amended and Restated Business Management
Agreement

